1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    EDWIN CASTILLO PERDOMO,                     Case No. 2:17-cv-02282-JFW (SHK)

12                              Petitioner,
                                                  ORDER ACCEPTING FINDINGS
13                       v.                       AND RECOMMENDATION OF
                                                  UNITED STATES MAGISTRATE
14    RAYMOND MADDEN, Warden,                     JUDGE
15                              Respondent.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
18   relevant records on file, and the Report and Recommendation of the United States
19   Magistrate Judge. No objections have been filed. The Court accepts the findings
20   and recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
22   action with prejudice and without leave to amend.
23
24   Dated: November 19, 2018
25
                                              HONORABLE JOHN F. WALTER
26                                            United States District Judge

27
28
